Citation Nr: 9932623	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  94-26 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel







INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1992 rating decision of the Los 
Angeles, California, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for shin splints.


FINDING OF FACT

The veteran has not submitted competent evidence of a current 
disability due to shin splints.


CONCLUSION OF LAW

The claim for service connection for shin splints is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he began to have shin splints 
during service.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  A person who submits 
a claim for veteran's benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  When a veteran has presented a well grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), VA has a duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veteran's service medical records reflect that he was 
seen during service for pain in both tibias after long 
periods of exercise.  The examiner's assessment was shin 
splints.  The Board remanded this case in November 1996 and 
again in August 1998, both times to obtain a VA orthopedic 
examination with an opinion as to the etiology of current 
shin splints, if present.  On VA examination in August 1997, 
the veteran reported a history of bilateral shin splints, 
with anterior leg pain associated with increased activity.  
The veteran reported that the problem recurred after he was 
out of service, but later resolved, and had not produced any 
pain recently.  The examining physician reported that the 
veteran's current condition in regard to shin splints was of 
no significant consequence.

On VA examination in September 1998, the veteran reported 
that from 1987 to 1991 he had symptomatic shin splints after 
very prolonged physical activity such as extensive marching 
or hiking.  The veteran reported that he had experienced no 
symptoms of shin splints since he had left service.  He 
stated that his service-connected bilateral knee disability 
kept him from performing the type of strenuous physical 
activity that would tend to bring on symptoms of shin 
splints.  The examining physician noted that the veteran had 
a normal gait, and that his shins were non-tender to 
palpation, with no signs of muscle herniations along the 
tibias.  X-rays of the bilateral tibias and fibulas were 
normal.  The examiner stated the conclusion that the veteran 
did not currently have shin splint symptoms, and would not be 
expected to have such symptoms in the future.

The only competent (medical) evidence of record pertaining to 
the question of whether the veteran currently does or does 
not have shin splint disability is to the effect that he does 
not.  In the absence of a medical diagnosis of current 
disability, this claim does not meet the first of the three 
requirements for a well-grounded service connection claim 
that the Court set out in Caluza, supra, at 506.  Therefore, 
the Board finds that the claim is not well grounded, and must 
be denied.


ORDER

Service connection for shin splints is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

